Citation Nr: 0028665	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-51 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.  

3.  Entitlement to an effective date earlier than September 
18, 1991, for the award of service connection for medication-
induced candida thrush.  

4.  Entitlement to an increased disability rating for chronic 
prostatitis, evaluated as 40 percent disabling from February 
21, 1991, and as 60 percent disabling from April 7, 1998.  

5.  Entitlement to an increased initial disability rating for 
major depressive disorder, evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1992 
and September 1992 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (MROC) in Wichita, Kansas.

The Board notes that in a June 1998 statement, the veteran 
withdrew his request for a personal hearing. 

The issue of entitlement to an increased rating for major 
depressive disorder is addressed in the REMAND portion of the 
decision, below. 

In the February 2000 and the October 2000 informal hearing 
presentations, the veteran's representative made reference to 
service connection for multiple disabilities due to 
prostatitis.  This issue is not in appellate status, and is 
referred to the RO for actions deemed appropriate.

FINDINGS OF FACT

1.  In a May 1992 rating decision, the VAMROC denied service 
connection for PTSD and TMJ dysfunction, as well as a claim 
for an increased rating for chronic prostatitis.  The VAMROC 
received a notice of disagreement with that decision in June 
1992.  

2.  In a September 1992 rating decision, the VAMROC awarded 
service connection for medication-induced candida thrush and 
assigned an effective date of September 18, 1991, for the 
award.  The VAMROC received a notice of disagreement with the 
effective date in October 1992.  

3.  In June 1993, the RO issued a statement of the case that 
addressed the service connection claims, the increased rating 
claim, and the claim for an earlier effective date.  The 
statement of the case included an advisory to the veteran 
concerning the requirements for timely perfecting his appeal.  

4.  In October 1995, the VAMROC received and granted a 
request for an extension of time in which to provide an 
appeal.  

5.  The VAMROC received a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 1996.  It received no other 
correspondence prior to that time that may be accepted as a 
substantive appeal. 


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect his appeal of the May 
1992 rating decision that denied service connection for PTSD 
and TMJ dysfunction and the claim for an increased rating for 
chronic prostatitis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1999).

2.  The veteran did not timely perfect his appeal of the 
September 1992 rating decision that established a September 
18, 1991 effective date for the award of service connection 
for medication-induced candida thrush.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1992 rating decision, the VAMROC denied service 
connection for PTSD and TMJ dysfunction, as well as a claim 
for an increased rating for chronic prostatitis.  That office 
notified the veteran of its decision by letter dated June 1, 
1992.  The VAMROC received a notice of disagreement with that 
decision in June 1992.  In a September 1992 rating decision, 
the VAMROC awarded service connection for medication-induced 
candida thrush and assigned an effective date of September 
18, 1991, for the award.  The office notified the veteran of 
that decision by letter dated September 23, 1992.  The VAMROC 
received a notice of disagreement with the effective date in 
October 1992.  

On June 3, 1993, the RO issued a statement of the case that 
addressed the service connection claims, the increased rating 
claim, and the claim for an earlier effective date.  The 
statement of the case included an advisory to the veteran 
concerning the requirements for timely perfecting his appeal.  
In October 1995, the VAMROC received and granted a request 
for an extension of time in which to provide an appeal.  
Thereafter, in January 1996, the VAMROC received a completed 
VA Form 9.  The VAMROC received no other correspondence prior 
to that time that could be accepted as a substantive appeal. 

In a March 2000 letter, the Board advised the veteran and his 
representative that it questioned the timeliness of the 
receipt of the substantive appeal in the issues discussed 
above and provided 60 days in which to offer evidence or 
argument on the matter.  The Board did not receive any 
pertinent response from the veteran or his representative. 

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).    

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of  original jurisdiction 
in reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  A 
substantive appeal may be submitted by the veteran or his 
duly authorized representative.  38 C.F.R. § 20.301(a).

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  

Considering the above law, with respect to the May 1992 
rating decision, the veteran had until the later of June 1, 
1993 (one year after the date of notification of the rating 
decision) or August 2, 1993 (60 days after the date of the 
statement of the case) in which to perfect his substantive 
appeal.  With respect to the September 1992 rating decision, 
the veteran had until the later of September 23, 1993 (one 
year after the date of notification of the rating decision) 
or August 2, 1993 (60 days after the date of the statement of 
the case) in which to perfect his substantive appeal.  
38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  A review 
of the claims folder reveals no correspondence from the 
veteran or his representative within the permitted period 
that may be accepted as a substantive appeal regarding the 
claims at issue here.  Accordingly, the Board finds that the 
veteran did not timely perfect his appeal of the May 1992 and 
September 1992 rating decisions on the issues discussed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b). 

The Board acknowledges that the veteran requested an 
extension of time to complete his appeal in October 1995 and 
in fact submitted a VA Form 9 in January 1996.  However, at 
the time of his request, the appeal period had already 
expired by more than two years.  Therefore, the request for 
an extension does not comply with VA regulations and the 
subsequently received VA Form 9 is not accepted as timely for 
purposes of perfecting the appeal.  38 C.F.R. § 20.303. 


ORDER

The appeal with respect to the claim for service connection 
for PTSD is dismissed.  

The appeal with respect to the claim for service connection 
for TMJ dysfunction is dismissed.  

The appeal with respect to the claim for an increased 
disability rating for chronic prostatitis is dismissed.  

The appeal with respect to the claim for an effective date 
earlier than September 18, 1991, for the award of service 
connection for medication-induced candida thrush is 
dismissed.    


REMAND

In an August 1995 rating decision, the VAMROC awarded service 
connection for major depressive disorder and assigned a 30 
percent disability rating effective from December 5, 1991.  
The veteran appealed that decision.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Accordingly, the Board finds that this claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 
Vet. App 629 (1992)).

A review of the claims folder reveals that the veteran last 
underwent a VA psychiatric examination in June 1995, more 
than five years ago.  In addition, statements from Jeffrey P. 
Rhoads, M.D., and Richard B. Maxfield, Ph.D., offer opinions 
on the veteran's psychiatric status based on treatment 
visits.  The VAMROC has not attempted to secure the records 
of that treatment.  Also, the Board observes that the claims 
folder appears to contain complete VA medical records only up 
to January 1992 and from March 1998 to December 1998.  
Accordingly, the Board finds that a remand is required in 
this case in order to comply with the duty to assist.      
 
The Board notes that the VAMROC assigned an effective date in 
December 1991 based on an active claim for a psychiatric 
disorder since that date that was kept active on appeal.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  When readjudicating the claim on remand, the RO must 
address the changes in the pertinent regulations as discussed 
above.  

Finally, the Board emphasizes that the veteran appealed the 
initial disability rating of 30 percent assigned from 
December 5, 1991.  In a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Therefore, on remand, the VAMROC must consider 
whether staged ratings are applicable based on the evidence 
of record dated from December 1991.    

Accordingly, the case is REMANDED for the following action:

1.  The VAMROC should contact the veteran 
in writing and request that he complete a 
release of medical information for 
Jeffrey P. Rhoads, M.D., and Richard B. 
Maxfield, Ph.D.  After securing the 
releases, the VAMROC should attempt to 
secure those records.  

2.  The VAMROC should also attempt to 
obtain the veteran's VA medical treatment 
records for the veteran's psychiatric 
treatment from the facility in Topeka, 
Kansas, dated from January 1992 to March 
1998 and from December 1998 to the 
present.   

3.  The VAMROC should afford the veteran 
a VA psychiatric examination for the 
evaluation of his service-connected major 
depressive disorder.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is asked to provide a complete 
multi-axial diagnosis and to identify and 
describe in detail the symptomatology 
associated with the major depressive 
disorder. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

5.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should readjudicate the 
veteran's claim of entitlement to an 
initial disability rating greater than 30 
percent for major depressive disorder.  
If the disposition remains unfavorable to 
the veteran, the VAMROC should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the claim should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



